DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., keeping a record of these characteristics over time to generate “historical hair data for the user. Hair dye formulas, hair or scalp treatments, sun damage, can affect hair quality over a period of time and impact the way that hair dyes will be absorbed by the hair and what the final result will be.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant has not further delineated what is meant by historical data as described in the arguments. Witchell clearly teaches a user profile with data of previous services rendered by the salon based off previously inputted hard data as stated in paragraph 133: “the profile also includes hair condition information, such as density, shine, suppleness, strength and elasticity, as well as scalp condition or conditions (e.g., normal, tight, dry, flaky, irritated, itchy, sore). The consumer app preferably is provided with information that allows the user to make an at-home comparison of what they see in a mirror to that of a healthy hair and scalp of a person of the same age. These depictions may be generated for display on the user's computing device. The user also proceeds by determining hair color (e.g., natural level, current level, desired level, desired tone, previous chemical services, solid or dimensional). Preferably, the user uploads a photo showing the user's head and hair.” This uploaded data allows the device to determine a present chemical service, by using a previous chemical service. To make said determination for the previous chemical service requires historical data of the user’s hair i.e. the evaluated photo, there is nothing to suggest that this information is erased but quite the contrary as its used to make a present chemical service determination. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). MPEP § 2144.01.
Election/Restrictions
Claims 1, 21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 10, 12-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 14, 15, 17 of copending Application No. 15/805,884. Although the claims at issue are not identical, they are not patentably distinct from each other because disclose nearly identical methods for collecting, selecting, and dispensing hair dyes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12-18, 20, 22, and 24-25, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky et al. (US Patent No. 9,205,283), and further in view of Witchell et al. (US 2015/0021356 A1).
Re: Claim 9, Miklatzky discloses the claim method including non-transitory computer readable medium comprising computer readable code which, when executed by one or more processors, causes the one or more processors (Col. 98, lines 1-30, computer implemented program from a readable medium), comprising:
obtain hair data from a hair sample from a user; obtain, from a user profile, historical hair data for the user (Col. 30, lines 27-35, historical inputted hair data used as further evident in view of Witchell: para. 134-137, historical data on the data table, specific to the user, and used when deciding on a hair color); the hair data selected from the group consisting comprising one or more of color, chemical composition, moisture content, porosity, and density (Fig. 18, Col. 99, lines 5-24, collecting spectral data of hair); determining, using the collected hair data, a hair color starting point from the hair color starting points from a data set (Col. 30, lines 32-35, information of hair pulled from a set of data), except for expressly stating a data table. However, Witchell discloses implementing a data table for storing starting points, ends points and predictions generally and historical individual users (Para. 134-137, data table storing historical reference points specific to the user). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to arrange data in a table as taught by Witchell, since such a modification is known in the art to provide a means for organizing data such that it is easily accessible and further Witchell states in paragraph 133-134 that such a modification serves the historical user data is coordinated with the hair dye dispensing apparatus to provide selections available to the consumer based on the hair color data that is utilized in conjunction with the apparatus providing for a more accurate result, further when a new sample of hair is encountered, the damage (and/or disparity function) is determined, and information from the training set (or look-up table) may be used to compute how much the concentration of artificial colorant (or a specific type of colorant) needs to be adjusted; 
Miklatzky discloses the data set comprising starting points (Col. 34, lines 15-18, CIE color space table) and hair dye color end points (Col. 28, lines 40-42, predicting a coloring endpoint; Col. 105, lines 21-26, selecting the dye), a plurality of hair dye formulas, each hair dye formula comprising amounts of dye ingredients and corresponding to at least one hair color starting point and at least one hair color end point (Col. 30, lines 27-40, recipe corresponds to start point and desired end point); except for expressly stating at least 100 starting points and at least 10,000 hair color end points. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include at least 100 starting points and at least 10,000 end points. Since Miklatzky teaches the ability to recognize any initial hair color (Col. 34, lines 15-18, CIE color space table) and the ability to predict any end point based on algorithm incorporation starting point data as well as desired results by the user (Col. 30, lines 27-32, Col. 47, lines 50-52, infinite color possibilities includes at least 10,000); and it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
obtain a desired a hair color end point from the hair color end points (Fig. 47, Col. 96, lines 31-44, selecting a color dye using a formula); select, based on the hair data and the historical hair data (Witchell: para. 134 specific to the user and based on historical data), a particular hair dye formula from the plurality of hair dye formulas in the data table, wherein the particular hair dye formula is associated with the determined hair color starting point to the selected hair color end point; and cause a hair dye to be produced based on the particular hair dye formula (Fig. 47, Col. 30, lines 16-18, combining ingredients for selected dye formula, Col. 99, lines 43-46, dispensed dye);
wherein the computer readable code to cause the hair dye to be produced comprise computer readable code to: cause dye ingredients for the hair dye to be dispensed, and cause an amount of the dye ingredients dispensed to be sensed (Col. 85 & 97, lines 49-67, 58-63, sensing the amount dispensed via one of any number of sensors; Col. 94, lines 42-45, real time close loop analysis based on sensed amount dispensed, computers inherently run on computer languages i.e. computer readable codes).
Re: Claim 10, Miklatzky discloses the claim method including executing computer readable program code by a processor in a control mechanism to provide the formula, wherein the computer readable program code is stored in a storage device (Col. 17, lines 48-67, processor provides formulas from memory).
Re: Claim 11, Miklatzky discloses the claim method including the computer readable program code comprises an algorithm relating the hair dye color to the hair data (Figs. 18 & 31, Col. 17, lines 48-67, Col. 30, lines 27-30, performs an algorithm when relating hair die to hair data).
Re: Claim 12, Miklatzky discloses the claim method including the computer readable code to cause hair dye to be produced further comprise computer readable code to cause dye ingredients to be dispensed from at least one storage container into a mixing chamber (Col. 93, lines 10-17, pumps can be used to deliver media; Col. 95, lines 9-10, mixing unit); and cause the amount of dye ingredients dispensed from at least one of the storage containers to be sensed (Col. 94, 42-45, real time closed loop analysis of dispensing; Col. 97, lines 58-63, sensing the amount in container);
Re: Claim 13, Miklatzky discloses the claim method including the hair data is obtained from a spectral measurement device (Col. 99, lines 5-24, spectral measurement of hair).
Re: Claim 14, Miklatzky discloses the claim method including the hair dye color is input by a user on a display (602) for a hair dye dispensing apparatus (604), and wherein the hair dye dispensed from the hair dye dispensing apparatus into a receptacle (Fig. 47, Col. 90, lines 66-67, user interface for selection, Col. 99, lines 43-46, dispenses dye into anything the user so chooses).
Re: Claim 15, Miklatzky discloses the claim method comprising: 
obtaining hair data from a hair sample from a user; obtain, from a user profile, historical hair data for the user (Col. 30, lines 27-35, historical inputted hair data used as further evident in view of Witchell: para. 134-137, historical data on the data table, specific to the user, and used when deciding on a hair color); using a spectral measurement device (Col. 99, lines 5-24, spectral measurement of hair); 
determining, based on the hair color data and the historical hair data, a hair color starting point from a data set (Col. 30, lines 32-35, information of color initial point, Col. 34, lines 15-18, CIE color space table), except for expressly stating a data table. However, Witchell discloses implementing a data table for storing starting points, ends points and predictions generally and historical individual users (Para. 134-137, data table storing historical reference points specific to the user). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to arrange data in a table as taught by Witchell, since such a modification is known in the art to provide a means for organizing data such that it is easily accessible and further Witchell states that such a modification serves the basis of a look-up table, further Witchell states in paragraph 133-134 that such a modification serves the historical user data is coordinated with the hair dye dispensing apparatus to provide selections available to the consumer based on the hair color data that is utilized in conjunction with the apparatus providing for a more accurate result;
Miklatzky discloses the data set comprising starting points (Col. 34, lines 15-18, CIE color space table) and hair dye color end points (Col. 28, lines 40-42, predicting a coloring endpoint; Col. 105, lines 21-26, selecting the dye), a plurality of hair dye formulas, each hair dye formula comprising amounts of dye ingredients and corresponding to at least one hair color starting point and at least one hair color end point (Col. 30, lines 27-40, recipe corresponds to start point and desired end point); except for expressly stating at least 100 starting points and at least 10,000 hair color end points. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include at least 100 starting points and at least 10,000 end points. Since Miklatzky teaches the ability to recognize any initial hair color (Col. 34, lines 15-18, CIE color space table) and the ability to predict any end point based on algorithm incorporation starting point data as well as desired results by the user (Col. 30, lines 27-32, Col. 47, lines 50-52, infinite color possibilities includes at least 10,000); and it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
obtaining a desired hair color end point from the at least hair color end points in the data table (Col. 30, lines 16-18, combining ingredients for selected dye formula, (Col. 30, 16-20 Col. 106, lines 14-15, providing the dye recipe); and determining a particular hair dye formula from the plurality of hair dye formulas in the data table, wherein the particular hair dye formula is associated with the determined hair color starting point (Witchell: para. 134 specific to the user, data table with dye formulas based on starting points); and
presenting a notification based on the particular hair dye formula (Col. 99, lines 43-46, computer notifies the dispenser based on the particular dye); and
dispensing dye ingredients to produce a hair dye based on the particular hair dye formula; and sensing an amount of dye ingredients dispensed sensed (Col. 85 & 97, lines 49-67, 58-63, sensing the amount dispensed via one of any number of sensors; Col. 94, lines 42-45, real time close loop analysis based on sensed amount dispensed).
Re: Claim 16, Miklatzky discloses the claim method including the hair color data is obtained from a spectral measurement device, and wherein the spectral measurement device is provided on a hair dye dispensing apparatus, the hair dye dispensing apparatus comprising dye ingredients for providing a hair dye (Col. 30, lines 52-60, spectral measurement device).
Re: Claim 17, Miklatzky discloses the claim method including the desired hair dye color end point is input by a user from on a display (27) of the hair dye dispensing apparatus (Fig. 47, Col. 90, lines 66-67, user interface).
Re: Claim 18, Miklatzky discloses the claim method including determining the particular hair dye formula is further based on additional hair dye data from the sample including porosity (Figs. 18, 31, Col. 30, lines 16-18, 27-41, algorithm for hair formulas, Col. 29, lines 1-8, porosity).
Re: Claim 20, Miklatzky discloses the claim method including the dye ingredients comprise at least one colorant and an oxidizing agent (Col. 100, lines 5-11, colorant and oxidizing agent).
Re: Claim 22, Miklatzky discloses the claimed method including the computer readable code comprise code comparing an amount of dye ingredients in the at least one storage container and the amount of dye ingredients in the particular hair dye formula; and in response to the amount of dye ingredients in the at least one storage container being less than the amount of dye ingredients in the particular hair dye formula, triggering an alarm (Col. 97, lines 58-67, tracking ingredients and triggering an alarm; Col. 85 & 97, lines 49-67, 58-63, sensing the amount dispensed via one of any number of sensors; Col. 94, lines 42-45, real time close loop analysis based on sensed amount dispensed). 
Re: Claim 24, Miklatzky discloses the claimed method including wherein the dye ingredients are dispensed by the hair dye dispensing apparatus based on the particular hair dye formula (Fig. 47, Col. 99, lines 43-46, computer causes the dispenser based on the particular dye).
Re: Claim 25, Miklatzky discloses the claimed method including dispensing, by the hair dye dispensing apparatus, the dye ingredients comprises: transferring dye ingredients from at least one storage container in the hair dye dispensing apparatus to a mixing chamber using (Col. 93, lines 10-17, pumps can be used to deliver media; Col. 95, lines 9-10, mixing unit); and sensing an amount of dye ingredients pumped from the at least one storage container (Col. 97, lines 58-63, sensing the amount in container).
Re: Claim 27, Miklatzky discloses the claimed method including hair dye formula further comprises at least one colorant and at least one other ingredient (Col. 100, lines 5-11, colorant and another ingredient).
Re: Claim 28, Miklatzky discloses the claimed method including the computer readable code to cause the dye ingredients for the hair dye to be dispensed comprise instructions to cause the dye ingredients to be pumped from the at least one storage container into the mixing chamber using at least one pump (Col. 94, lines 56-60, the ingredient dispenser may include a pump); and transmit a signal to the at least one pump based on the sensed amount of the dye ingredients dispensed from the at least one storage container (Col. 94, lines 42-45, closed loop real time signal based on sensed amount dispensed).
Re: Claim 29, Miklatzky discloses the claimed method including instructions to determine whether the sensed amount of the dye ingredients dispensed corresponds to an amount of dye ingredients for the hair dye formula (Col. 94, lines 42-45, closed loop real time analysis based on sensed amount dispensed).
Re: Claim 30, Miklatzky discloses the claimed method including determining whether the sensed amount of the dye ingredients dispensed corresponds to an amount of dye ingredients for the particular hair dye formula (Col. 94, lines 42-45, closed loop real time analysis based on sensed amount dispensed).
Re: Claim 31, Miklatzky discloses the claimed method including transferring the dye ingredients from the at least one storage container further comprises pumping the dye ingredients from the at least one storage container in the hair dye dispensing apparatus into the mixing chamber (Col. 94, lines 56-60, the ingredient dispenser may include a pump for transferring ingredient to mixer); and stopping the pumping of the dye ingredients based on the sensed amount of the dye ingredients dispensed from the at least one storage container (Col. 94, lines 42-45, closed loop real time analysis based on sensed amount dispensed).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754